Citation Nr: 0101575	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  94-07 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from June 1970 to June 1971.  
He served in Vietnam from February 3, 1971 to June 30, 1971.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Denver, 
Colorado,  Department of Veterans Affairs (VA) Regional 
Office (the RO). 


FINDINGS OF FACT

1. The appellant is not a combat veteran.

2. The appellant does not have PTSD which is related to his 
military service.


CONCLUSION OF LAW

PTSD was not incurred in or as a result of the appellant's 
active military service. 
38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that he has PTSD as a result of his 
experiences in Vietnam and that he should therefore be 
granted service connection for that disorder.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

With these requirements of law, the Board will first review 
the evidence of record as found in the appellant's claims 
folder, review the particularly applicable law, and proceed 
to its analysis of the claim at issue. 

Factual Background

The appellant's service medical records reflect that during 
his induction physical examination in September 1969, he 
reported that he had previously experienced or was then 
experiencing numerous physical symptoms, including "night 
sweats," shortness of breath, frequent urination, motion 
sickness, frequent trouble sleeping, and bed wetting.  The 
examining physician further noted that the appellant reported 
he was an occasional bed wetter.  Two weeks after he entered 
service in June 1970, the appellant was experiencing urinary 
incontinence and had enuresis on four occasions.  He was 
noted to be overly anxious. 

The appellant's service personnel record reflects that he was 
trained as a wheel and tracked vehicle mechanic.  His record 
of assignments reflects that upon his arrival in Vietnam, he 
was assigned as a "wrecker oper[ator]" with a General 
Support Group, 2d Maintenance Battalion.  

The appellant was hospitalized in April 1971, while he was in 
Vietnam.  It was reported that he contemplated a 
"manipulative suicidal gesture of low lethality" because he 
had failed in his immediate goal of being sent home.  The 
examiner noted that the appellant was an "extremely immature 
individual" who maintained that he should be sent home so 
that he could be with people who "understand him better".  
The appellant was noted to have cried frequently and stated 
he was worried about his wife being unfaithful to him.  The 
examiner opined that while the appellant was tremulous, there 
was no evidence of a psychotic or emotional disorder, and 
that the appellant's depression was "situational," and was 
"centered around his desire to go home."  He was diagnosed 
to have a "severe immature personality characterized by the 
inability to stand the stresses of a combat zone."  It was 
recommended that he be administratively discharged.  

The appellant's report of separation from the Armed Forces 
reflects that he is the recipient of the National Defense 
Service Medal, the Vietnam Service Medal, an Overseas Bar and 
a sharpshooter's proficiency badge.  

There is no pertinent medical or other evidence for 
approximately the next two decades. 

The appellant was diagnosed to have PTSD in June and July 
1991; and in March and September 1992 and March 1993.  The 
bases of the opinions rendered by the physicians was that the 
appellant had reported that he had undergone various 
stressful incidents in Vietnam.    

During a July 1991 VA psychiatric evaluation, the appellant 
reported that while in Vietnam, he was nearby a child who 
"blew up," and that the child's body parts were splattered 
over him.  He also stated that he once tried to bury a body 
that had been decaying, but that as he moved the corpse, its 
arm fell off.  The appellant reported that he had been in 
combat and had participated in a firefight.   

In August 1991, the appellant reiterated that he never worked 
in his military occupational specialty, mechanic, but that he 
was "on perimeter duty," and participated in "patrols to 
fire bases and areas along [the demilitarized zone]."  The 
appellant also reported that he "lost eight buddies," and 
he learned not to make friends.  He stated that he was 
injured in the knee by flying debris when his installation 
was subjected to incoming fire "all night long".   

In September 1991, the appellant reported that he killed a 
child while in Vietnam.  He stated that he was subjected to 
incoming enemy fire on a nightly basis and that he had his 
"teeth knocked out by flying debris."  As to the friends he 
knew killed in Vietnam, the appellant reported their names 
were the nicknames "Mr. C.," "[redacted]," "[redacted]," and 
"[redacted]."  No given names were reported.

During a March 1992 VA hospitalization, the appellant 
reported that while in Vietnam, he was assigned to the 82d 
Airborne Division, where because he was not needed in his 
assigned military occupational specialty he served as a 
perimeter guard and participated in "short-range patrol 
duties."  He added that he was later transferred to the 5th 
Cavalry, where he was again a perimeter guard and "rode 
shotgun on convoys".   He reported that he lost "eight 
close friends" and that he was constantly exposed to 
incoming mortars, rockets, and sniper fire.  

In a June 1994 statement, the appellant related that while in 
Vietnam, he shot and killed a young boy who was attempting to 
reposition mines so as to strike American Forces.  The 
appellant related that it was a result of this incident that 
he was hospitalized in Vietnam.  

In May 1996, the appellant was requested to provide specific 
information as to his claimed combat stressors.  He was 
advised that he was to provide the "who, what, where and 
when" of each stressor, and that as a minimum he was to 
indicate the location and approximate time of each event in 
question.  

In a statement received in June 1996, the appellant 
reiterated prior accounts of his claimed stressors.  He also 
reported that when one of his friends was killed in Vietnam, 
it reminded him of his cousin, R.B., who was earlier killed 
in Vietnam.  The appellant reported that although he was 
asked for specific information regarding the names, places, 
and circumstances of his claimed stressors, he was not able 
to provide this information because his "mind hurts" when 
he attempted to recall his service.  However, the appellant 
reported that he was subjected to "numerous" mortar 
attacks.

By letter received in May 1997, the United States Army and 
Joint Services Environmental Support Group (presently the 
U.S. Armed Services Center for Research of Unit Records 
[USASCRUR]) reported that its records failed to document 
attacks at Phu Bai (the location of the appellant's unit) or 
upon convoys of the 2d Maintenance Battalion (the appellant's 
unit) during the approximate four  months when the appellant 
was in Vietnam.       

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  The resolution of this issue must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record. 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 3.303(a); see Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 
F.3d 389 (Fed.Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Combat status

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In Zarycki, supra, it was held that under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. 
§ 3.304(d) and (f), the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of service connection for PTSD will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  It has 
also been observed that the determination as to whether the 
veteran "engaged in combat with the enemy" is made by 
considering military citations that expressly denote as much 
and/or other service department or lay evidence that is 
credible.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court observed 
that the import of the statute is ascertained when viewed in 
the context of comparing the evaluation of the merits of the 
claim of a non-combat veteran and a combat veteran.  A non- 
combat veteran's claim must be denied if the preponderance of 
the evidence is against the claim.  By preponderance of the 
evidence is meant that the truth of the fact in controversy 
is "more likely than not."   See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  Conversely, a combat veteran's 
claim cannot be denied unless there is "clear and convincing 
evidence" to the contrary as to the service incurrence or 
aggravation element. By "clear and convincing" is meant 
that there is a "reasonable certainty of the truth of the 
fact in controversy."  See Vanerson v. West, 12 Vet. App. 
254 (1999).

In short, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in- 
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

VA's duty to assist/standard of review

During the pendency of this matter, The Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C.A. § 5103A). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997).

Analysis

Preliminary matters 

As a preliminary matter, the Board has carefully considered 
the record, particularly in light of the provisions of the 
VCAA, and finds that the appellant has been fully assisted in 
the development of his claim.  

As described above, in May 1996 the RO attempted to solicit 
specific information [the "who, what, where and when"] 
concerning his alleged stressors from the appellant, but the 
appellant was unable provide such information.  As an 
example, he has not provided given names, only nicknames, of 
comrades who he reports were killed in Vietnam.  As a result, 
it is manifestly impossible to perform meaningful research in 
order to verify the appellant's claimed stressors.  

The record does not reflect, and the appellant does not 
allege, that there exists any further corroboration for the 
appellant's claimed stressors that may be in private or 
governmental records.  Indeed, the appellant has reported 
that he is unable to specifically recall any further data 
relative to his claimed stressors that may be used in an 
attempt to research his accounts.   See Hayes v. Brown, 5 
Vet. App. 60, 68 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) [observing that the duty to assist is not 
unilateral on the part of VA, and emphasizing the veteran 
must lend assistance to provide necessary information that is 
essential in obtaining the putative evidence].   

The Board further observes that the appellant and his 
representative have been accorded ample opportunity to 
present evidence and argument on his behalf.

In short, the Board believes that VA's statutory duty to 
assist the appellant in the development of his claim has been 
satisfied under the circumstances presented in this case.  
The appellant has been specifically notified concerning what 
types of evidence is necessary with respect to his claim, and 
he has neither furnished such evidence or provided VA with 
information which would enable the government to identify and 
procure this information.

Discussion

There are several diagnoses of PTSD of record.  The question 
which must be resolved in this decision is whether the 
appellant sustained a qualifying stressor within the 
requirements of 38 C.F.R. § 3.304(f).  Without such 
corroboration, the question of the validity of a diagnosis of 
PTSD, and therefore whether further medical inquiry should be 
conducted under the VCAA, is irrelevant.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described].  

(i.)  Combat status

Applying the directives of the Zarycki decision, which has 
been discussed above, the Board first finds that the 
appellant is not a veteran of combat.  Although the appellant 
served in Vietnam, his military personnel and medical records 
do not indicate that he participated in combat.  The 
appellant is not in receipt of decorations or awards 
suggestive of combat status.  Although he was awarded the 
National Defense Service Medal, such was awarded to all 
personnel for honorable active service for any period between 
June 27, 1950 and July 27, 1954, or between January 1, 1961 
and August 14, 1974.  See Manual of Military Decorations and 
Awards, 6-1 (Department of Defense Manual 1348.33-M, July 
1990).  The Vietnam Service Medal awarded to the appellant 
was also awarded to all members of the Armed Forces of the 
United States serving at any time between July 4, 1965 and 
March 28, 1973 in Thailand, Laos, or Cambodia or the 
airspaces thereover in direct support of operations in 
Vietnam.  Id. at 6-1.  
  
The appellant's service personnel records indicate that he 
did not have a combat-related military occupational 
specialty, and did not serve in a position while in Vietnam 
where he would have expected to have been exposed to combat 
during his approximate three month assignment.  The appellant 
was trained as a wheel and tracked vehicle mechanic.  
Although the appellant has related that he participated in 
"patrol duties" and as a "convoy guard," there is no 
evidence to support any finding that the appellant was ever 
exposed to combat as a result of his duties.  In this regard, 
contrary to his account of being assigned to the 82d Airborne 
Division and the 5th Cavalry (see March 1992 VA examination), 
the record reflects that the appellant was assigned to the 2d 
Maintenance Battalion of a General Support unit (as found by 
USASCRUR), and to that unit only.  

Most significantly, despite the appellant's account of being 
the target of virtually nightly enemy mortar and rocket 
attacks, USACRUR found no corroboration for any attacks upon 
his base or upon any convoys participated in by the 
appellant's unit.  The Board observes in this regard that 
although the appellant reported he was injured in the teeth 
and in the knee by "flying debris" during two of these 
"attacks," the record is wholly devoid of any mention of 
these alleged injuries or attacks, particularly in the 
context of the appellant's service hospitalization where he 
was treated for a "severe immature personality."  

The Board has given careful consideration to the April 1971 
hospitalization report.  Although the appellant was noted to 
be unable to stand the stress of being in a combat zone, the 
report is wholly devoid of any reference to his participation 
in or exposure to combat of any kind.  Instead, it was noted 
that the appellant's primary goal was to return home because 
his "wife was dating someone else."  No mention whatsoever 
was made of any combat-related stressor, or of stressors 
later described by the appellant, such as killing a 
Vietnamese boy, sustaining injuries in explosions, losing 
numerous friends, and the like.     

The Board is of course aware that the appellant, in a June 
1994 Statement in Support of Claim (VA Form 21-4138) 
specifically wrote that he "was hospitalized in a 
Psychiatric Unit" because he shot and killed a Vietnamese 
boy.  This incident is not mentioned in the report of 
psychiatric hospitalization while the appellant was in 
Vietnam.  The Board finds the appellant's June 1994 statement 
not to be credible.  The Board places far greater weight on 
the contemporaneous report of hospitalization during service 
that it does on the appellant's recollections decades after 
the fact in the context of his claim for monetary benefits.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
["interest may affect the credibility of testimony"].

As a general matter, the appropriate reliance upon the 
records of the service department is now well-settled.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997); Spencer v. 
West, 13 Vet. App. 376, 380 (2000); Malincon v. West, 12 Vet. 
App. 238 (1999); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994) [all for 
the general proposition that service department findings 
relative to an individual's service are "binding on the VA 
for the purposes of establishing service in the U.S. Armed 
Forces"].  In this matter, there is no reason to question the 
appellant's military service records as to their accuracy.  
Sarmiento v. Brown, 7 Vet. App. 80, 82-83 (1994).  These 
records  indicate that the appellant served as a "wrecker 
operator" for approximately three months in Vietnam, and 
that contrary to his account of being a constant target of 
enemy forces, he did not participate in or was exposed to any 
combat related activity.  

Based on the above analysis, the preponderance of the 
evidence of does not indicate that the appellant is a veteran 
of combat.  See VAOPGCPREC 12-99, (October 18, 1999) [holding 
that the determination of whether a veteran "engaged in 
combat with the enemy" depends on multiple factors, including 
the requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality. The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis].

(ii.)  Stressors

As is alluded to above, if the claimed stressor is not 
combat-related, "the veteran's lay testimony regarding in-
service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
'credible evidence'," Doran v. Brown, 6 Vet. App. 283, 289 
(1994); see also Kessel, supra.

There has been obtained no credible evidence to substantiate 
the appellant's claimed stressors.  There is no corroboration 
of the appellant's account of having shot a child, nor for 
his claim that he witnessed a child being killed by an 
explosion.  As discussed in greater detail above, although 
the appellant contended in 1994 that he was hospitalized in 
Vietnam as a result of an incident in which he shot and 
killed a Vietnamese boy, the records of his psychiatric 
hospitalization in Vietnam made no mention whatsoever of that 
purported incident, and the Board does not ascribe any 
credibility to the veteran's 1994 statement.   

With regard to the appellant's account of having known 
several service members Vietnam who died in Vietnam, he has 
not provided any substantiating information as to the names 
of those individuals, despite having been advised to do so.  
Moreover, the appellant has not related that he was with 
these individuals, or was indeed in proximity to them, at the 
time of their deaths.     

All of the post-service medical examiners rendered diagnoses 
of PTSD are based upon the appellant's unsubstantiated and 
uncorroborated accounts which render such diagnoses not 
probative.  In the absence of such corroboration, a grant of 
service connection is denied.  

ORDER

Service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

